El Juez PresidbNte Sr. HerNÁNdez,
emitió la opinion del tribunal.
Se trata de un recurso de apelación interpuesto por Francisco Díaz contra sentencia que en grado de apelación y me-diente celebración de nuevo juicio dictó la Corte de Distrito de Humacao el 5 de abril del año próximo pasado, declarando al acusado culpable de infracción a la Ley de Rentas Internas e imponiéndole la pena de cincuenta dólares de multa o un día de cárcel por cada dólar que deje de satisfacer, con las costas.
En la denuncia se imputa al acusado el delito de infrac-ción de la sección 49 de la Ley de Arbitrios de marzo de 1911, porque “en uno de los días del mes de enero de 1913 y en el barrio Collores de Las Piedras, municipalidad de Humacao, del distrito judicial municipal de Humacao, P. R., que forma parte del distrito judicial de Humacao, P. R., el citado acu-sado Francisco Díaz, a sabiendas y voluntariamente consin-tió y ayudó a Fernando López a violar las disposiciones de la Ley de Rentas Internas de Puerto Rico, elaborando ciga-rros en una fábrica clandestina que tenía el López en su casa, con perfecto conocimiento de que dicbo López no tenía pa-tente ni había prestado fianza alguna como tal fabricante de cigarros.”
Aunque no aparece en la sentencia transcrita en el récord cuál sea la infracción de la Ley de Rentas Internas de que se declara culpable al acusado, en el escrito de exposición del caso aprobado por el juez se consigna que la corte declaró al acusado culpable del delito de infracción a las secciones 9, 17 y 49 de la Ley de Rentas Internas.
Alega la parte apelante como motivos del recurso que la corte erró: 1. Al no eliminar del récord la declaración del *383testigo Paul Buell en la parte relativa a manifestaciones Rectas por el acusado Francisco Díaz; 2, al declarar culpable al acusado' careciendo para ello de jurisdicción; 3, al declararlo culpable sin baber sido probados los liecbos esen-ciales de la denuncia; y 4, al declarar que el acusado había infringido las secciones 9 y 17 de la Ley de Rentas Internas.
En cuanto al primer motivo del recurso, aparece del es-crito de exposición del caso que, según declaración de Paul Ruell, agente de rentas internas, el acusado le manifestó en la estación de policía de Humacao, sin promesas ni amenazas, baber becbo unos cuatrocientos cigarros en unión de Julio Camaebo durante el mes de enero de 1913, en la casa de Fernando López, habiendo sido informado previamente de que podía declarar o no, y de que su declaración había de ir al Tesorero. El abogado defensor solicitó fuera eliminada del récord esa parte de la declaración del testigo Buell por la razón de que Francisco Díaz no había sido advertido al de-clarar ante el agente de que su declaración podía utilizarse en su contra, y denegada- la eliminación, fué tomada excep-ción contra la resolución de la corte.
Opinamos que no se cometió error al denegar la elimi-nación solicitada, pues el agente Buell informó a Díaz que podía declarar o no, y la manifestación que hizo al agente de rentas internas que le interrogaba fué completamente libre, sin que influyera en ella engaño, amenaza o promesa alguna. No vemos la necesidad de que fuera informado de que si pres-taba declaración se podía utilizar en su contra, máxime no constando del récord que procediera Díaz en la creencia de que se trataba de inquirir* solamente responsabilidades de Fernando López con motivo de tener una fábrica clandestina de cigarrillos. Si existía esa fábrica clandestina y con cono-cimiento de ello el acusado había trabajado en la misma, tenía que participar de la responsabilidad de López con arreglo a la Ley de Rentas Internas, sin que la ignorancia de ésta le favoreciera. De todos modos, si hubo error al denegar la eliminación, no fué perjudicial al acusado, pues éste no *384manifestó que trabajara en la fábrica de cigarros de López con conocimiento de que fuera clandestina, y el mero hecho de haber trabajado en ella no le investía responsabilidad alguna.
El segundo motivo del recurso es abiertamente impro-cedente en la forma en que ha sido alegado, pues la corte de Iiumacao tenía jurisdicción para conocer del caso, tra-tándose como se trataba de un delito que, según los térmi-nos de la denuncia, había sido cometido en el barrio de Collo-res de Las Piedras, municipalidad de Humacao, del distrito judicial municipal de Humacao, P. R., que forma parte del distrito judicial de Humacao, P. R.; pero como el recurrente alega no haberse demostrado en el juicio que la casa de Fernando López está situada dentro del municipio de Humacao, estimaremos comprendido el segundo error alegado en el tercero, y examinaremos ambos conjuntamente, como pasa-mos a hacerlo.
La alegación de no culpable hace necesario que se prueben todas las alegaciones contenidas en la acusación, incluyendo la que se refiere al lugar de la comisión del delito. People v. Parks, 44 Cal., 105; People v. Manning, 48 Cal., 335.
Piemos examinado la exposición del caso y no encontra-mos prueba tendente a demostrar que el delito se cometiera dentro de la jurisdicción de la corte municipal de Humacao o de la corte de distrito del mismo nombre.
El delito si se cometió fué cometido .ciertamente en la casa de Fernando López, pero no hay prueba demostrativa del sitio donde radica dicha casa. En el juicio de una causa criminal el sitio donde se comete el delito debe quedar establecido más allá de una duda razonable, como cualquiera otra alega-ción esencial de la acusación.
Pero es que aunque el delito se hubiera cometido en el distrito designado en la denuncia, no se han probado todos los elementos integrantes del mismo. Aunque aparece que el acusado trabajó en la fábrica clandestina de cigarros de Fernando López, falta prueba de que lo hiciera con perfecto *385conocimiento de qne esa fábrica era clandestina. La única indicación tendente a mostrar la culpabilidad de Díaz es la de qne según manifiesta el testigo Paul Ruell, allá por los días 14 ó 15 de diciembre de 1912, estuvo por los alrededores de la casa de López y vió salir de allí unos individuos corriendo, siendo éstos el acusado y otro nombrado Camacbo, y babía palotes de tabaco alrededor de dicba casa. Esa indicación por sí sola no puede llevar al ánimo la convicción de la culpabilidad de Díaz.
Faltando prueba de los becbos esenciales de la denuncia, huelga discutir el cuarto error alegado.
Por las razones expuestas, es de revocarse la sentencia apelada. r
7 7 , 77 Revocada la sentencia apelada.
Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.